[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                                Sept. 24, 2009
                               No. 09-10327                   THOMAS K. KAHN
                           Non-Argument Calendar                   CLERK
                         ________________________

                     D. C. Docket No. 08-00038-CR-4-RH

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                     versus

KEVIN LAMAR RATLIFF,

                                                             Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Northern District of Florida
                        _________________________

                              (September 24, 2009)

Before BARKETT, MARCUS and ANDERSON, Circuit Judges.

PER CURIAM:

     Kevin Lamar Ratliff appeals his convictions for conspiracy to distribute or to
possess with the intent to distribute five grams or more of cocaine base, and

possession with intent to distribute five grams or more of cocaine base, in violation

of 21 U.S.C. §§ 841(a)(1), (b)(1)(B)(iii), (b)(1)(C), and 846. On appeal, Ratliff

argues that the prosecutor improperly impeached him during cross-examination by

asking him about his prior felony conviction for aggravated battery with a deadly

weapon. Ratliff further argues that the prosecutor’s reference during closing

argument to the fact that he had $200 in his possession at the time of his arrest

although he was unemployed, coupled with the question about the aggravated

battery conviction, was so prejudicial that it warrants a reversal.

     I. Prior Conviction For Aggravated Battery With a Deadly Weapon

      Ratliff argues that the district court erred in admitting his testimony on

cross-examination regarding his prior conviction for aggravated battery with a

deadly weapon. Ratliff’s counsel did not object to the question regarding the

aggravated battery, and Ratliff confirmed the conviction. While the prosecution’s

next question regarding a different prior conviction was pending, Ratliff’s counsel

made a general objection. The court held a bench conference and ruled that the

prosecution could only cross-examine Ratliff about certain prior offenses, not

including the aggravated battery conviction. The prosecution then cross-examined

Ratliff regarding the permissible convictions.



                                           2
       We review preserved district court evidentiary rulings for abuse of

discretion. United States v. Baker, 432 F.3d 1189, 1202 (11th Cir.2005). “To

preserve an issue for appeal, a general objection or an objection on other grounds

will not suffice.” United States v. Gallo-Chamorro, 48 F.3d 502, 507 (11th

Cir. 1995). By failing to object to the admission of evidence on a particular

ground, a defendant “denies the trial court an opportunity to cure immediately any

error created by the admission.” United States v. Chilcote, 724 F.2d 1498, 1503

(11th Cir. 1984). If an error was not preserved, we do not apply the usual abuse of

discretion standard of review but rather review for plain error. Id. Under the

plain-error standard, we will not correct an error raised for the first time on appeal

unless there is (1) error, (2) that is plain, (3) that affects substantial rights; and, if

the first three conditions are met, (4) the error seriously affects the fairness,

integrity, or public reputation of judicial proceedings. United States v. Rodriguez,

398 F.3d 1291, 1298 (11th Cir. 2005) (quotation and citation omitted). “A

substantial right is affected if the appealing party can show that there is a

reasonable probability that there would have been a different result had there been

no error.” United States v. Bennett, 472 F.3d 825, 831-32 (11th Cir. 2006).

       “Once a criminal defendant chooses to testify, he places his credibility in

issue as does any witness.” United States v. Vigliatura, 878 F.2d 1346, 1350 (11th



                                              3
Cir. 1989). The admissibility of prior convictions to impeach a testifying witness

is governed by Fed.R.Evid. 609(a)(1), which provides that, for the purposes of

attacking a witness’s character for truthfulness, evidence that the witness has been

convicted of a felony “shall be admitted if the court determines that the probative

value of admitting this evidence outweighs its prejudicial effect to the accused.”

Fed.R.Evid. 609(a)(1). However, if the prior conviction was for a crime of

dishonesty or false statement, it is admissible for the purpose of attacking the

testifying witness’s credibility. Fed.R.Evid. 609(a)(2).

      Whether or not the defendant takes the stand, however, evidence of other

crimes or bad acts is admissible, under certain circumstances, to prove an element

of the crime such as motive, intent, knowledge, or plan. Fed.R.Evid. 404(b). This

court has explained that evidence of prior bad acts is admissible if (1) it is relevant

to an issue other than the defendant’s character, (2) sufficient proof would allow a

jury to find that the defendant committed the extrinsic act, (3) its probative value is

not substantially outweighed by its undue prejudice, and (4) it meets the other

requirements of Fed.R.Evid. 403. United States v. Matthews, 431 F.3d 1296,

1310-11 (11th Cir. 2005). Under Rule 403, otherwise relevant evidence may be

excluded if “its probative value is substantially outweighed by the danger of unfair

prejudice, confusion of the issues, or misleading the jury, or by considerations of



                                           4
undue delay, waste of time, or needless presentation of cumulative evidence.”

Fed.R.Evid. 403.

       Here, the district court did not err in its evidentiary ruling because the court

weighed the value versus the prejudice arising from Ratliff’s prior criminal history

and directed the government to limit its discussion of Ratliff’s criminal history to

certain convictions. Ratliff’s counsel made only a general objection after Ratliff

had answered the question regarding the aggravated battery conviction and never

asked the court for a curative instruction. After the court decided which prior

convictions could be introduced, the government made no further comment on

Ratliff’s prior aggravated battery conviction. Moreover, even had the trial court

plainly erred in admitting the aggravated felony conviction, or failing to issue a

curative instruction, we doubt such an error would give rise to a reasonable

probability of changing the outcome of the proceedings, in light of the substantial

evidence supporting Ratliff’s conviction. We therefore affirm the district court on

this issue.

                                II. Closing Argument

       During closing argument, the prosecutor referred to the fact that Ratliff had

$200 in cash in his pocket at the time of his arrest, although he was apparently

unemployed. Ratliff argues that this comment unfairly attacked his character and



                                            5
prejudiced his defense. However, because Ratliff failed to object to the

prosecutor’s closing argument, relief is available only if the error was so obvious

that failure to correct it would jeopardize the fairness and integrity of the trial.

United States v. Rodgers, 981 F.2d 497, 499 (11th Cir. 1993).

       “A prosecutor’s comments [in closing argument] must be viewed in the

context of the record as a whole, and will be the basis of reversal only if they result

in prejudice affecting the substantial rights of the defendant.” United States v.

Harmas, 974 F.2d 1262, 1269 (11th Cir. 1992). “The sole purpose of closing

argument is to assist the jury in analyzing the evidence.” United States v. Iglesias,

915 F.2d 1524, 1529 (11th Cir. 1990). While a prosecutor may not exceed the

evidence in closing argument, id., he may state conclusions drawn from the

evidence, United States v. Johns, 734 F.2d 657, 663 (11th Cir. 1984).

       The government’s closing argument was consistent with the evidence

introduced at trial. Ratliff himself testified that, although he never had full-time

employment, he had $200 in his pocket when arrested. Therefore, it was not error

for the prosecutor to refer to this evidence—which carried the legitimate inference

that Ratliff had cash because he was dealing drugs—during the closing argument.

       AFFIRMED.




                                            6